DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claim 45 is objected to because of the following informalities:  is claim 45 based on the total weight of the neutralizing component or total weight of the composition?  Examiner could not find the support in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 24 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “low molecular weight” needs to be defined.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 24, 25, 27, 29, 30, 32-34, 36-41, 44, 45, 48, 50 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmer et al. (US Patent 6,075,079).
Helmer et al. disclose a process for the preparation of a fast hardening aqueous coating composition (for traffic paint) comprising: 1) preparing an anionically stabilized aqueous emulsion of a copolymer comprising in polymerized form a polymerization mixture containing two or more ethylenically unsaturated monomers; (2) adding from about 0.2 to about 5 weight percent of a volatile base to the emulsion from (1); (3) mixing with the product from (2) from about 0.2 to about 5 weight percent of a polyimine having a number average molecular weight of from about 250 to about 2,000, wherein the finished coating composition has a pH that is at least about 8 and low in VOC (reads on low odor) (abstract, col. 2, lines 53-54, col. 13, line 2).
The limitations of claims 25 and 50 can be found in Helmer et al. at col. 12, lines 49-56, col. 21, lines 46-50, where it discloses the mixture of ammonium hydroxide and aminomethylpropanol, methanol and Texanol.
The limitations of claim 27 can be found in Helmer et al. at claim 37, where it discloses the method.
The limitations of claim 29 can be found in Helmer et al. at abstract, col. 2, lines 53-54, col. 6, line 47, col. 13, line 2, col. 18, lines 42-51, where it discloses the aqueous coating composition (for traffic paint) comprising: 1) an aqueous emulsion of a copolymer comprising (meth)acrylate monomers; (2) a volatile base; (3) a polyimiine, wherein the finished coating composition has a pH that is at least about 8, dries at 22°C in less than 9 minutes, and low in VOC (reads on low odor).
The limitations of claim 30 can be found in Helmer et al. at col. 18, line 43, where it discloses the 50% RH.
The limitations of claim 32 can be found in Helmer et al. at col. 6, lines 47-67, where it discloses the (meth)acrylates.
The limitations of claims 33 and 34 can be found in Helmer et al. at col. 20, line 16, where it discloses the poly(dimethylaminoethylmethacrylate).
The limitations of claim 36 can be found in Helmer et al. at col. 16, line 2, where it discloses the molecular weight of 250.
The limitations of claims 37 and 38 can be found in Helmer et al. at col. 7, line 16, where it discloses the t-butylaminoethyl methacrylate.
The limitations of claim 39 can be found in Helmer et al. at col. 6, line 65, where it discloses the methyl acrylate.
The limitations of claim 40 can be found in Helmer et al. at abstract, where it discloses the polyimine.
The limitations of claim 41 can be found in Helmer et al. at col. 13, line 20, where it discloses the solid content of 45 to 70 wt%.
The limitations of claim 44 can be found in Helmer et al. at abstract and col. 21, lines 33 and 40, where it discloses the volatile base, latex and water.
The limitations of claim 45 can be found in Helmer et al. at abstract and col. 12, lines 27-29, where it discloses the 0.3 to 1.5 wt%.
The limitations of claim 48 can be found in Helmer et al. at col. 12, line 66, where it discloses the aminomethylpropanol.
The limitations of claim 56 can be found in Helmer et al. at col. 1, lines 15-18, where it discloses the marking paint for road surface.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 24, 27, 29, 30, 32-34, 37-42, 44, 48 and 56 are rejected under 35 U.S.C. 103(a) as obvious over Landy et al. (US Patent 5,527,853) in view of Helmer et al. (US Patent 6,075,079).
	Landy et al. disclose a process for making an aqueous coating composition consisting essentially of: (a) an anionically stabilized emulsion polymer prepared from monomers such as methyl acrylate, ethyl acrylate and others; (b) a water soluble polyfunctional amine polymer; and (c) a volatile base, to provide road or pavement marking paint (claim 1, col. 1, lines 50-53, col. 2, lines 18-20, Examples).
However, Landy et al. is silent on the low odor and specific pH value.
The disclosure of Helmer et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.  Helmer et al. disclose a process for the preparation of a coating composition, wherein the finished coating composition has a pH that is at least about 8 and low in VOC.  Helmer’s composition is very similar to Landy’s and thus, Landy’s composition would possess the low odor and pH that is at least about 8.
The limitations of claim 27 can be found in Landy et al. at Example 1, where it discloses the method.
The limitations of claim 29 can be found in Landy et al. at claim 1, col. 1, lines 50-53, col. 2, lines 18-20, col. 8, line 39, col. 9, line 42, Examples, where it discloses the coating composition consisting essentially of: (a) an anionically stabilized emulsion polymer prepared from monomers such as methyl acrylate, ethyl acrylate and others; (b) a water soluble polyfunctional amine polymer; and (c) a volatile base, to provide road or pavement marking paint, wherein the finished coating composition dries at 78°F in 10 minutes.  Since the composition is very similar to Helmer’s, it would possess the low odor and a pH that is at least about 8 as disclosed in Helmer.
The limitations of claim 30 can be found in Landy et al. at col. 8, line 39, where it discloses the 50% RH.
The limitations of claim 32 can be found in Landy et al. at col. 7, lines 58-61, where it discloses the emulsion of copolymer of butyl acrylate, methyl methacrylate and methacrylic acid.
The limitations of claims 33 and 34 can be found in Landy et al. at col. 10, line 6, where it discloses the pDMAEMA.
The limitations of claims 37 and 38 can be found in Landy et al. at col. 7, line 46, where it discloses the dimethylaminoethyl methacrylate.
The limitations of claim 39 can be found in Landy et al. at col. 2, line 18, where it discloses the methyl acrylate.
The limitations of claim 40 can be found in Landy et al. at col. 4, lines 7-12, where it discloses the acrylamide or acrylic esters.
The limitations of claim 41 can be found in Landy et al. at col. 7, lines 33-34, where it discloses the solid content of 35 to 70 by volume.
The limitations of claim 42 can be found in Landy et al. at col. 7, lines 19-20, where it discloses the 50 to 60% pigment volume content.
The limitations of claim 44 can be found in Landy et al. at claim 1, where it discloses the volatile base.
The limitations of claim 42 can be found in Landy et al. at abstract and col. 12, lines 27-29, where it discloses the 0.3 to 1.5 wt%.
The limitations of claim 48 can be found in Landy et al. at col. 7, line 14, where it discloses the 2-dimethylaminoethanol.
The limitations of claim 56 can be found in Landy et al. at col. 1, lines 50-53, where it discloses the road or pavement marking paint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762